Citation Nr: 0831802	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  He served in Korea from November 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In April 2008, the veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.  
During the hearing the veteran submitted additional evidence, 
including information from the Internet on an Army unit.  He 
waived initial RO consideration of this new evidence in 
writing and the Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record demonstrates diabetes mellitus was 
not a result of any established event, injury, or disease 
during active service; he did not serve in Korea during a 
time that use of herbicides may be presumed.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; diabetes mellitus is not proximately due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2006.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in June 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for diabetes and its residuals.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he incurred 
diabetes or was exposed to herbicides while on active duty.  
A search of the veteran's service personnel records revealed 
that the veteran was not stationed in Korea at a time when 
Agent Orange was sprayed.  The service treatment records are 
negative for any signs, symptoms, or diagnoses of diabetes.  
Additionally, none of the competent medical evidence of 
record provides any indication that there could be a 
connection between his present diabetes and his active 
service.  The Board finds that there is sufficient competent 
medical evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  
VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Veterans diagnosed with Type-2 diabetes who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Additionally, the United States Department of Defense (DOD) 
has confirmed that Agent Orange was used from April 1968 
through July 1969 along the demilitarized zone (DMZ) in 
Korea.  The DOD has identified specific units that served in 
areas along the DMZ in Korea where herbicides were used 
between April 1968 and July 1969.  See VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, 
subsection (l).  Both the 2nd and 7th Infantry Divisions, 
United States Army, had elements in the affected area at the 
time Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) advised that claims for veterans who 
served in Korea during this period should be developed for 
such exposure, and that if a veteran was so exposed, the 
presumptions found in 38 C.F.R. § 3.309(e) would apply.  See 
March 2003 fact sheet distributed by the VBA, which was 
posted in September 2003. 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an  
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Factual Background and Analysis

The appellant seeks service connection for diabetes mellitus.  
He contends that presumptive service connection is warranted 
based on herbicide exposure while he served on active duty in 
Korea.

Service treatment records, and the veteran's March 1968 
discharge examination, are silent regarding any treatment 
for, of diagnosis of, diabetes.  Service personnel records 
show that the veteran never served in the Republic of Vietnam 
and that he served in Korea, with the 226th Signal Company of 
the 4th U.S. Army Missile Command, from November 29, 1966 to 
March 16, 1968.

Post-service, private medical records dated from February 
1996 to August 2006 show that the veteran was treated for 
diabetes.  The first mention of diabetes is found in an April 
1998 record by Dr. M.F.H. of the Greenville Family Practice 
that revealed a history of mild diabetes mellitus which the 
veteran had been able to control with diet.  It was noted 
that his mother was a diabetic.  In a January 2001 physical 
examination, Dr. M.F.H. noted that he had been following the 
veteran's adult onset diabetes since April 1998, but that it 
now needed to be controlled by medication as well as diet.  
An August 2005 private medical record from Dr. D.W.K. of 
Internal Medicine Associates confirms the diagnosis of 
diabetes.

During his Board hearing in April 2008, the veteran testified 
that as a microwave radar technician his unit was sent all 
over Korea and that he stayed for three to five days at a 
time in the DMZ on at least four separate occasions.  He also 
said that he was never stationed in the DMZ, that he left 
Korea in March 1968, and that he was first diagnosed with 
diabetes in 1996.  (Transcript, at pp. 3-6).

The Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Korea.  The Department of Defense (DoD) 
has identified specific units that served in areas along the 
demilitarized zone (DMZ) in Korea where herbicides were used 
between April 1968 and July 1969. 

Combat Brigade of 
the 2nd Infantry 
Division 
Division Reaction 
Force 
3rd Brigade of the 
7th Infantry 
Division 
1st Battalion, 38th 
Infantry
4th Squadron, 7th 
Cavalry, Counter 
Agent Company
1st Battalion, 17th 
Infantry
2nd Battalion, 38th 
Infantry

1st Battalion, 31st 
Infantry
1st Battalion, 23rd 
Infantry

1st Battalion, 32nd 
Infantry
2nd Battalion, 23rd 
Infantry

2nd Battalion, 10th 
Cavalry
3rd Battalion, 23rd 
Infantry

2nd Battalion, 17th 
Infantry
2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.

2nd Battalion, 31st 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry Division.


2nd Battalion, 32nd 
Infantry
3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.

3rd Battalion, 32nd 
Infantry

Note: Service 
records may show 
assignment to either 
the 2nd or the 7th 
Infantry.
1st Battalion, 9th 
Infantry


2nd Battalion, 9th 
Infantry


1st Battalion, 72nd 
Armor


2nd Battalion, 72nd 
Armor


1st Battalion, 12th 
Artillery


1st Battalion, 15th 
Artillery


7th Battalion, 17th 
Artillery


5th Battalion, 38th 
Artillery


6th Battalion, 37th 
Artillery


United Nations 
Command Security 
Battalion-Joint 
Security Area 
(UNCSB-JSA)


Crew of the USS 
Pueblo 


M21-1R (M21-1R), Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10 (2008).

In this case, service records show that the appellant did not 
serve in the Republic of Vietnam, but that he did serve in 
Korea immediately before the period of herbicide use 
specified by the DoD (April 1968 through July 1969).  In 
addition, service personnel records show that he was assigned 
to the 226th Signal Company of the 4th U.S. Army Missile 
Command and not to any of the units covered in the DOD and 
VBA notice outlined above.  During his Board hearing, the 
veteran admitted that he left Korea in March 1968, weeks 
before the allowable presumption period is effective.  He 
also conceded that he was not assigned to one of the units of 
the 2nd Infantry Division or of the 7th Infantry Division.  
Therefore, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Even though presumptive service connection is not warranted 
in this case, the veteran is not precluded from establishing 
service connection for diabetes mellitus on a direct basis.  
See Combee, 34 F.3d at 1041-42.  However, service treatment 
records are negative for diabetes mellitus and diabetes 
mellitus is not shown in the initial post separation year.  
Diabetes mellitus is first noted in the medical records found 
in the claims file in April 1998, 30 years after the 
appellant's service discharge in March 1968, and well beyond 
the one-year presumptive period.  None of his health care 
providers has suggested this condition is in any way related 
to service.  

Based upon the evidence of record, the Board finds that 
diabetes mellitus was not manifest during active service and 
did not develop as a result of an established event, injury, 
or disease during active service.  There is no competent 
medical evidence that the current disorder is related to 
service.  The veteran has not provided medical evidence or 
opinion relating this disease, first manifest 30 years after 
active duty, to his service in the military.  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is no such evidence.  Therefore, the Board finds 
entitlement to service connection for diabetes mellitus on a 
direct basis also is not warranted.  
While the veteran may sincerely believe he has diabetes that 
was incurred as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes due to herbicide exposure.


ORDER

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


